DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, the applicant argues that the claims are patent eligible because they are not directed to abstract ideas, provides an inventive concept, and improves the functioning of a computer.
The examiner respectfully submits updated rejections in view of the amendments. The claimed process recites applying a computer to the method of performance forecasting of an asset. The process steps, taken individually and as a whole, do not improve the functioning of a computer or any other technological field, but are rather directed to a business solution to the business problem of forecasting asset performance, which is a fundamental economic principle. The examiner notes that the process doesn’t even so much as generically output any forecast, let alone perform any actions based on the forecast that would integrate the abstract idea into a practical application. The process steps clearly merely collect and analyze known information “by at least one processor”, which amounts to nothing more than instructions to perform the abstract idea using a computer. There are no specifics of the claimed machine learning that amount to anything other than “by a computer”. The claims are not necessarily rooted in computing technology.
The examiner further notes that some elements of the arguments do not appear to be directed to the present application. For example arguments directed to “engineers and the construction workers” and “construction requirements” on pages 7 – 8 are not referenced in the claims at all, so the examiner cannot ascertain what elements the applicant is actually even referring to. The argued improvements on page 8 are directed to the abstract idea, applied using a computer
Regarding the rejections under 35 USC 102, the applicant argues that the prior art requires a connection between sentiment and transaction information. 
The examiner respectfully submits updated rejections in view of the amendments. The examiner notes that the argued limitations that allegedly set the present claims apart from the prior art are not expressly recited in the claims. Even if the prior art did require the specific data elements argued, the instant claims NOT requiring said specifics would be more generic and are therefore anticipated by the prior art. Further, the examiner finds nothing in the specification to indicate a new or novel database structure to would eliminate well-known tables and columnar structures in database 110.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 4, 6 – 19, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept, a fundamental economic principle, or a mental process without significantly more. 

Claim 1 recites: 
A method for performance forecasting of an asset, the method comprising: 
collecting, by at least one processor, data associated with an asset, wherein the data associated with the asset is relating to pricing data and social media data and the social media data is collected by a web crawling tool; 
aggregating, by at least one processor, the data associated with the asset over a predetermined time; 
calculating, by at least one processor, a sentiment score of the asset; 
constructing, by at least one processor, a forecast of the sentiment score using a neural network tool, wherein a model is created of the forecast; 
constructing, by at least one processor, historical and forecasting data based on the sentiment score; 
calculating, by at least one processor, a prediction of a future daily return of the asset; 
calculating, by at least one processor, a historical fitted value of daily return of the asset; 
generating, by at least one processor, a simulation forecast for a future time period, and estimating a return on the asset over the future time period, wherein the simulation forecast includes a pictorial representation of the forecast; 
generating, by at least one processor, a signal of the asset; 
ranking, by at least one processor, the asset based on the signal; and 
generating, by at least one processor, a portfolio data set of at least one asset, based on ranking of the assets and wherein the portfolio data set is provided through a user interface.
The bolded limitations recite a mental process of observation (collecting) and evaluation (aggregating, calculating, constructing, generating, ranking) that may readily be performed in the human mind. Alternatively, the claims recite instructions for a process of mathematical calculations, or a process directed to the economic principle of predicting asset performance or hedging. The recited limitations are not necessarily rooted in computing technology, nor are they directed to improving computing technology or any other technical field. Rather, the claims are directed to a mathematical process for performing a business operation of forecasting asset performance based on known information, which is a business solution to a business problem.
This judicial exception is not integrated into a practical application because the additional elements of “processor” and “web crawling tool” amount to mere instructions to implement the abstract idea using a generic processor (MPEP 2106.05(f)) and mere data gathering, while any potential outputs are merely generic displays which are considered insignificant extra-solution activities (MPEP 2106.05(g)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “processor” amount to mere instructions to implement the abstract idea using a generic processor (MPEP 2106.05(f)), while any potential outputs are merely generic displays which are considered insignificant extra-solution activities (MPEP 2106.05(g)).
Dependent claims 2 – 4, 6, 7, and 22 merely further limit the abstract idea or data sources, but do not contain any further additional elements sufficient to integrate the abstract idea into a practical application nor amount to significantly more.

Claim 8 recites:
A computer program product for performance forecasting of an asset, the computer program product comprising: 
the computer program product comprising a non-transitory readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
program instruction to collect data associated with assets, wherein the data includes social media data and assets value data, and wherein the data is collected via a web crawling tool; 
program instructions to generate a repository data set of keywords based on the collected social media data;
program instructions to calculate a sentiment score of the assets, based on the social media data and the asset value data wherein the sentiment score is calculated using a machine learning tool; 
program instructions to construct a forecast of the sentiment score over a predetermined time, wherein the forecast data is provided with a pictorial representation of the forecast; 
program instructions to construct historical and forecasting data based on the sentiment score of the assets over a predetermined time period; 
program instructions to calculate a prediction of a return of the assets; 
program instructions to generate a portfolio of assets; and 
program instructions to process trades of the assets in the portfolio using a stock trading tool based on the forecasting data and comparing an actual return of the trades with the prediction of the return and adjusting the machine learning tool based on the performance of the portfolio.
The bolded limitations recite a mental process of observation (collect) and evaluation (aggregate, calculate, construct, compare) that may readily be performed in the human mind. Alternatively, the claims recite instructions for a process of mathematical calculations, or a process directed to the economic principle of predicting asset performance or hedging. The recited limitations are not necessarily rooted in computing technology, nor are they directed to improving computing technology or any other technical field. Rather, the claims are directed to a mathematical process for performing a business operation of forecasting asset performance based on known information, which is a business solution to a business problem.
This judicial exception is not integrated into a practical application because the additional elements of “machine learning tool”, “web crawling tool”, “computer program product”, “computing device”, and “computer readable storage” amount to mere instructions to implement the abstract idea using a generic processor (MPEP 2106.05(f)) and mere data gathering, while any potential outputs are merely generic displays which are considered insignificant extra-solution activities (MPEP 2106.05(g)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “computer program product”, “computing device”, and “computer readable storage” amount to mere instructions to implement the abstract idea using a generic processor (MPEP 2106.05(f)) and mere data gathering, while any potential outputs are merely generic displays which are considered insignificant extra-solution activities (MPEP 2106.05(g)).
Dependent claims 9 – 15, and 21 merely further limit the abstract idea or data sources, but do not contain any further additional elements sufficient to integrate the abstract idea into a practical application nor amount to significantly more.

Claim 16 recites:
A system for performance forecasting of an asset, the computer program product comprising: 
a CPU, a computer readable memory and a non-transitory computer readable storage medium associated with a computing device: 
collecting data associated with an asset, wherein the data includes social media data and asset value data and the social media data includes a plurality of keywords;
sorting the keywords based on a sentiment analysis performed by a machine learning tool; 
aggregating the data associated with the asset over a predetermined time; 
calculating a sentiment score of the asset based on the aggregated data associated with the asset; 
constructing a forecast model of the sentiment score over a predetermined time based on the sentiment score using the machine learning tool; 
constructing historical and forecasting data based on the sentiment score of the asset over a predetermined time period; 
calculating a prediction of a return of the asset; 
generating a signal of the asset; 
ranking the asset based on the signal; 
formulating at least two portfolios based on the ranking of the asset;
using a trading tool processing trades of the at least two portfolios over a predetermined time and analyzing the results of the trades to adjust the machine learning tool; and
modify the at least two portfolios by a Sharpe-ratio weighted average.
The bolded limitations recite a mental process of observation (collecting) and evaluation (aggregating, calculating, constructing, generating, ranking, formulating) that may readily be performed in the human mind. Alternatively, the claims recite instructions for a process of mathematical calculations, or a process directed to the economic principle of predicting asset performance or hedging. The recited limitations are not necessarily rooted in computing technology, nor are they directed to improving computing technology or any other technical field. Rather, the claims are directed to a mathematical process for performing a business operation of forecasting asset performance based on known information, which is a business solution to a business problem.
This judicial exception is not integrated into a practical application because the additional elements of “machine learning tool”, “computer readable memory”, “CPU”, “computing device”, and “computer readable storage” amount to mere instructions to implement the abstract idea using a generic processor (MPEP 2106.05(f)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “computer readable memory”, “CPU”, “computing device”, and “computer readable storage” amount to mere instructions to implement the abstract idea using a generic processor (MPEP 2106.05(f)).
Dependent claims 17 – 19 merely further limit the abstract idea or data sources, but do not contain any further additional elements sufficient to integrate the abstract idea into a practical application nor amount to significantly more.
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, and 6 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jezewski (US 2019/0251626) in view of Guha et al. (US 2010/0114899).

Regarding claim 1, Jezewski teaches:
A method for performance forecasting of an asset, the method comprising: 
collecting, by at least one processor, data associated with an asset, wherein the data associated with the asset is relating to pricing data (stock price of an entity) and social media data (Social Media comments); 
aggregating, by at least one processor, the data associated with the asset over a predetermined time ([0016]); 
calculating, by at least one processor, a sentiment score of the asset ([0029]); 
constructing, by at least one processor, a forecast of the sentiment score using a neural network tool, wherein a model is created of the forecast ([0011], [0032], [0036], [0043]); 
constructing, by at least one processor, historical and forecasting data based on the sentiment score ([0016]); 
calculating, by at least one processor, a prediction of a future daily return of the asset (FIG. 1H, ABSTRACT); 
calculating, by at least one processor, a historical fitted value of daily return of the asset ([0062]); 
generating, by at least one processor, a simulation forecast for a future time period, and estimating a return on the asset over the future time period ([0065]), wherein the simulation forecast includes a pictorial representation of the forecast ([0064]); 
generating, by at least one processor, a signal of the asset ([0059] – [0060]); 
ranking, by at least one processor, the asset based on the signal ([0059] – [0060]); and 
generating, by at least one processor, a portfolio data set of at least one asset ([0065]), based on the ranking of the assets and wherein the portfolio data set is provided through a user interface ([0064]).
Jezweski teaches capturing text from multiple sources including websites, blogs, etc. ([0015]), but fails to expressly disclose the use of a web crawling tool.
However, Guha expressly teaches capturing social media content for sentiment and stock price analysis using web crawlers ([0003]), along with performing predictive analysis and pictorial display of asset performance (FIG. 8, 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the web crawler tool of Guha to capture the website and social media content of Jezweski in a well known and predictable manner to utilize the data for asset performance and sentiment analysis.
Regarding claim 2, Jezewski teaches:
The method for performance forecasting of an asset, of claim 1, further comprising, calculating, by at least one processor, an expected return over the future time period ([0042]).
Regarding claim 3, Jezewski teaches:
The method for performance forecasting of an asset, of claim 1, further comprising, constructing, by at least one processor, a counterfactual forecast of a return of the asset ([0062]).
Regarding claim 4, Jezewski teaches:
The method for performance forecasting of an asset, of claim 3, further comprising, calculating, by at least one processor, an expected return and lose over the future time period (claim 14).
Regarding claim 6, Jezewski teaches:
The method for performance forecasting of an asset, of claim 1, further comprising, monitoring, by at least one processor, the portfolio based on the assets returns ([0065]).
Regarding claim 7, Jezewski teaches:
The method for performance forecasting of an asset, of claim 6, further comprising, adjusting the portfolio based on return and ranking of the assets ([0065]).

Regarding claim 8, Jezewski teaches:
A computer program product for performance forecasting of an asset, the computer program product comprising: 
the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
program instruction to collect data associated with assets (stock price of an entity), wherein the data includes social media data (Social Media comments) and assets value data ([0012]); 
program instructions to generate a repository data set of keywords based on the collected social media data ([0036] – [0039]);
program instructions to calculate a sentiment score of the assets ([0029]), based on the social media data and the asset value data wherein the sentiment score is calculated using a machine learning tool ([0011], [0032], [0036], [0043]); 
program instructions to construct a forecast of the sentiment score over a predetermined time ([0011]), wherein the forecast data is provided with a pictorial representation of the forecast ([0064]); 
program instructions to construct historical and forecasting data based on the sentiment score of the assets over a predetermined time period ([0016]); 
program instructions to calculate a prediction of a return of the assets (FIG. 1H); 
program instruction to generate a portfolio of assets ([0116], FIG. 1H); and
program instructions to process trades of the assets in the portfolio using a stock trading tool based on the forecasting data and comparing an actual return of the trades with the prediction of the return and adjusting the machine learning tool based on the performance of the portfolio ([0043] neural networks progressively improve performance, FIG. 1H, 4, sell a stock).
Jezweski teaches capturing text from multiple sources including websites, blogs, etc. ([0015]), but fails to expressly disclose the use of a web crawling tool.
However, Guha expressly teaches capturing social media content for sentiment and stock price analysis using web crawlers ([0003]), along with performing predictive analysis and pictorial display of asset performance (FIG. 8, 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the web crawler tool of Guha to capture the website and social media content of Jezweski in a well known and predictable manner to utilize the data for asset performance and sentiment analysis.
Regarding claim 9, Jezewski teaches:
The computer program product of claim 8, wherein at least two processing techniques are used to calculate the intermediate sentiment scores ([0029]).
Regarding claim 10, Jezewski teaches:
The computer program product of claim 8, wherein the forecast calculation uses at least two processing techniques to calculate at least two differing forecast values ([0029]).
Regarding claim 11, Jezewski teaches:
The computer program product of claim 8, further comprising, program instruction to sort the sentiment data into categories ([0029]).
Regarding claim 12, Jezewski teaches:
The computer program product of claim 9, further comprising, program instruction to identify the frequency of keywords within each category ([0032] – [0037]).
Regarding claim 13, Jezewski teaches:
The computer program product of claim 8, further comprising, program instruction to calculate a signal related to the assets ([0048]).
Regarding claim 14, Jezewski teaches:
The computer program product of claim 13, wherein the signal is recalculated over each predetermined future period of time for the assets ([0043] - [0048]).
Regarding claim 15, Jezewski teaches:
The computer program product of claim 8, further comprising, program instruction to standardize the signal and a ranking of the assets ([0033]).

Claims 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jezewski (US 2019/0251626) in view of Leven et al. (US 2012/0109846).

Regarding claim 16, Jezewski teaches:
A system for performance forecasting of an asset, the computer program product comprising: 
a CPU, a computer readable memory and a non-transitory computer readable storage medium associated with a computing device: 
collecting data associated with an asset, wherein the data includes social media data and asset value data ([0012]) and the social media data includes a plurality of keywords ([0036] – [0039]); 
sorting the keywords based on a sentiment analysis performed by a machine learning tool ([0036] – [0039], [0043]);
aggregating the data associated with the asset over a predetermined time ([0016]); 
calculating a sentiment score of the asset based on the aggregated data associated with the asset ([0029]); 
constructing a forecast model of the sentiment score over a predetermined time based on the sentiment score using a machine learning tool ([0011], [0032], [0036], [0043]); 
constructing historical and forecasting data based on the sentiment score of the asset over a predetermined time period ([0016]); 
calculating a prediction of a return of the asset (FIG. 1H); 
generating a signal of the asset ([0048]); 
ranking the asset based on the signal ([0059] – [0060]); 
formulating at least two portfolios based on the ranking of the asset ([0065]);
using a trading tool processing trades of the at least two portfolios over a predetermined time and analyzing the results of the trades to adjust the machine learning tool ([0043] neural networks progressively improve performance, FIG. 1H, 4, sell a stock).
Jezewski teaches formulating a portfolio based on the results of the sentiment and asset performance analysis. It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform the portfolio formulation process across any number of assets and data sources, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Jezewski teaches weightings, portfolios, and improving performance through machine learning process, but fails to expressly disclose:
modify the at least two portfolios by a Sharpe-ratio weighted average.
However, Leven et al. teaches utilizing well-known Sharpe-ratio weighted average analysis for optimizing multiple portfolios of assets ([0067] – [0075]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the well-known Sharpe-ratio methodology of Leven to optimize multiple asset portfolios in a well-known and predictable manner.
Regarding claim 17, Jezewski teaches:
The system of claim 16, further comprising, computing the performance of the portfolios ([0059] – [0065]).
Regarding claim 18, Jezewski teaches:
The system of claim 16, further comprising, constructing new portfolios based on the computed performance of the portfolio ([0059] – [0065]).
Regarding claim 19, Jezewski teaches:
The system of claim 16, wherein the calculated prediction of a return of the asset based on the forecasting of the sentiment score, the historical data, and the forecasting data ([0059] – [0065]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624